Citation Nr: 1608669	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-05 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral foot hyperkeratosis prior to July 24, 2015, and a rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to October 1960. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The issue of an initial rating in excess of 10 percent for bilateral foot hyperkeratosis was remanded by the Board in February 2015.  In a November 2015 rating decision, the agency of original jurisdiction (AOJ) increased the Veteran's rating to 30 percent effective July 24, 2015.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to June 4, 2014, the Veteran's left and right foot hyperkeratosis disabilities each approximated moderate, but not moderately severe or severe, foot injury.

2.  Beginning June 4, 2014, his right foot hyperkeratosis approximated moderately severe foot injury.

3.  Beginning June 4, 2014, his left foot hyperkeratosis approximated severe foot injury.



CONCLUSIONS OF LAW

1.  The criteria for a separate rating of 10 percent, but no greater, prior to June 4, 2014, for right foot hyperkeratosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5284, 7824 (2015).

2.  The criteria for a separate rating of 10 percent, but no greater, prior to June 4, 2014, for left foot hyperkeratosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5284, 7824 (2015).

3.  The criteria for a rating of 20 percent, but no greater, beginning June 4, 2014, for right foot hyperkeratosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5284, 7824 (2015).

4.  The criteria for a rating of 30 percent, but no greater, beginning June 4, 2014, for left foot hyperkeratosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5284, 7824 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for bilateral foot hyperkeratosis represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the assigned rating did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date and in a June 2010 letter.  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and lay statements in support of the Veteran's claim have been obtained.  Also, the Veteran was provided VA examinations of his foot disability in June 2011 and July 2015.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in obtaining the July 2015 examination reports and current VA treatment records, the AOJ substantially complied with the Board's February 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's bilateral foot disability is currently rated under Diagnostic Code (DC) 5284, for functional loss of the foot due to injury.  Under DC 5284, moderate foot injury warrants a 10 percent rating, moderately severe foot injury warrants a 20 percent rating, severe foot injury warrants a 30 percent rating, and actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5284.

The Board also notes DC 7834 for diseases of keratinization (including icthyoses, Darier's disease, and palmoplantar keratoderma).  Under DC 7834, a 60 percent rating is warranted for keratinization disease with either generalized cutaneous involvement or systemic manifestations, and constant or near-constant systemic medication, such as immunosuppressive retinoids, required during the past 12-month period.  A 30 percent rating is warranted for either generalized cutaneous involvement or systemic manifestations, and intermittent systemic medication, such as immunosuppressive retinoids, required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent rating is warranted for localized or episodic cutaneous involvement and intermittent systemic medication, such as immunosuppressive retinoids, required for a total duration of less than six weeks during the past 12-month period.  A noncompensable (0 percent) rating is warranted where there is no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, DC 7824.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Board finds that initial separate ratings of 10 percent each for the Veteran's right foot hyperkeratosis and left foot hyperkeratosis are warranted prior to June 4, 2014, and, thereafter, that ratings of 20 percent for right foot hyperkeratosis and 30 percent for left foot hyperkeratosis are warranted.

In August 2010, the Veteran submitted statements from three friends and co-workers reflecting that he had foot pain, difficulty walking or standing for long periods of time, and some balance problems.

Private treatment records dated February 2009 to November 2010 reflect that the Veteran reported painful calluses on the bottom of both feet that prohibited him from standing or walking for any prolonged periods of time, which was getting worse, especially with prolonged standing or walking.  He was diagnosed during this period with various foot disorders including bilateral hyperkeratosis, productive of eight to 10 foot lesions, which were sharply debrided at the times of treatment.  Treatment during this period also included diabetic shoes with custom made insoles will help his hyperkeratosis, Carmol Cream to be applied topically to callused areas sparingly, and Uramaxin Urea Cream applied topically to only the callused skin area.  He was also noted during this period to have had two lesions that were partial thickness ulcers with heme blebs within the skin tissues.  In June 2010 it was noted that the calluses and corns were much better with current urea cream and Silipos pad treatment, and that the Veteran's overall condition was much improved; he was to continue using the prescribed topical urea cream to all callused areas and salicylic acid topical cream.

On June 2011 VA examination, the Veteran reported plantar calluses causing him to be unable to stand or walk for prolonged periods.  He was noted to have treatment of debridement and topical medications, none of which were corticosteroids or immunosuppressives.  On examination, there was plantar hyperkeratosis to plantar right 2nd and 3rd metatarsal heads with pain on palpation and hemosiderin deposits to plantar 2nd hyperkeratosis; plantar hyperkeratosis to plantar medial right 1st metatarsal head with pain on palpation; plantar hyperkeratosis to plantar left 2nd, 3rd, and 4th metatarsal head with pain on palpation; and plantar hyperkeratosis with hemosiderin deposits to plantar left hallux interphalangeal joint with pain on palpation.

November 2011 to May 2014 VA treatment records continue to reflect similar findings.  In November 2011, the Veteran reported pain in both feet and trouble standing for a long period of time, relating such pain, in part to the pain "from the calluses."  The Veteran was treated with sharp, mechanical debridement of hyperkeratotic lesions and nails performed without incidence, and a prescription for Clotrimazole cream was added.  In December 2012, the Veteran presented for preventative diabetic foot treatment, stating that he was unable to provide the necessary medical care necessary and needed to have his nails cut, but had no other pedal complaints; at the time, there was noted to be no open lesions or interdigital macerations, muscle strength was full in all compartments bilaterally, there was no pain or crepitus with range of motion to acromioclavicular joint, subtalar joint, or hallux, and no pain on palpation to any area.  In November 2013, he reported that his foot pain was doing better on gabapentin.  In January 2014, he was treated for painful chronic plantar calluses and his bilateral planter hyperkeratosis lesions were debrided.  In April 2014, he was noted to have had with callous formations on the planter aspect of the left first toe and fourth metatarsal head and plantar right fourth metatarsal head, along with a small irritation on the medial aspect of the first metatarsal head of the right foot; it was noted that new diabetic shoes would be ordered.

Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the period prior to June 4, 2014, separate ratings of 10 percent each for the Veteran's right foot and left foot hyperkeratosis are warranted.  The record during this period reflects hyperkeratosis of each foot with eight to 10 lesions and two partial thickness ulcers with heme blebs, resulting in difficulty standing and walking and often pain on palpation, which was treated with regular debridement and topical medications.  It also reflects that, during this period, there were no open lesions or interdigital macerations, muscle strength was full, and foot pain and overall foot condition were improved with medication.  Considering the record in its entirety, during this period, each of the Veteran's hyperkeratosis disabilities of the foot reasonably approximated moderate, but not moderately severe or severe, foot injury.  Thus, separate ratings of 10 percent, but no greater, for hyperkeratosis of each foot is warranted under DC 5284.  

In an unscheduled VA nursing assessment on June 4, 2014, the Veteran reported that the calluses on his feet were bleeding and more and more painful, that he was having difficulty walking, and that he had an appointment with podiatry, but not until the 23rd.   It was noted that the left foot was the most painful, that he had a large callus on the left great toe with minimal bleeding and that on the pad of the foot was a large callus with a small amount of red blood and some darker color under the skin of the callus.  On a physician's addendum note the same day it was noted that the Veteran had callouses with some cracking and mild bleeding, no exudate or signs of infection, and that he stated that his foot pain was causing great difficulty in walking; it was noted that he would be referred for evaluation for a walker. 

During his September 2014 Board hearing, the Veteran testified that his foot disability made him feel like he was walking on rocks and sometimes caused a burning sensation in his feet, and that it was better when sitting, rather than standing or walking.  He also testified that the frequency of his foot treatments had increased recently as there had been increased blood under his blisters, which was why he had been given a walker.

In October 2014, the Veteran was noted to have had a pre-ulcer, sub left proximal hallux and left sub 4th metatarsal head, not open, and that his pre-ulcerative lesions were stable.  November 2014 to May 2015 VA treatment records reflect preulcerative lesions of his left plantar foot and recurring left sub 3rd and 4th metatarsal ulcerations.

On July 2015 VA foot examination, it was noted that the Veteran had current diagnoses of bilateral foot hyperkeratosis and plantar left foot ulceration, first diagnosed in November 2014.  It was also noted that the plantar left ulceration was a progression of the service-connected foot hyperkeratosis, as hyperkeratosis resulted in decreased capillary blood flow to the plantar left 4th metatarsal head, which resulted in a plantar ulceration.  The Veteran stated that he had pain with all standing and walking due to the hyperkeratoses to both feet, and now due to the ulceration.  Regarding foot injuries, the Veteran, on the right, had plantar hyperkeratosis to plantar 2nd and 3rd metatarsal heads with pain on palpation; hemosiderin deposits to plantar the 2nd metatarsal head hyperkeratosis; and plantar hyperkeratosis to plantar medial 1st metatarsal head with pain on palpation.  On the left, there was serosanguinous drainage to the dressing indicating the ulceration was currently present and, per recent VA treatment records, the ulceration was to the 4th submetatarsal head ulcer and measured 0.9 centimeters (cm) by 0.7 cm by 0.2 cm, with fibrogranular base, slightly hyperkeratotic margins, and periwound hyperkeratotic and macerated distally; there was plantar hyperkeratosis with hemosiderin deposits to plantar left hallux interphalangeal joint with pain on palpation.  The examiner opined that the severity of right foot condition was "moderately severe," and of the left foot condition was "severe."  There was noted to be pain on weightbearing and non-weightbearing, swelling, disturbance of locomotion, interference with standing, and lack of endurance on both sides.  It was noted that the Veteran used a walker to ambulate.  
.
On July 2015 VA skin examination, it was noted that the Veteran did not have any systemic manifestations of his hyperkeratosis such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma.  It was noted that he used only topical medication for his condition.

Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the period beginning June 4, 2014, a rating of 20 percent for the Veteran's right foot hyperkeratosis, and a rating of 30 percent for his left foot hyperkeratosis, is warranted.  Beginning on this date, the Veteran reported a worsening in his foot condition with more pain and bleeding and greater difficulty walking; he reiterated his report of a worsening at this time during his September 2014 Board hearing, testifying that, as a result of such worsening, the frequency of his foot treatments had increased and he had been given a walker.  Indeed, the record reflects that, as of this date, the Veteran was prescribed, and used, a walker for ambulation due to his foot disability, and that mild bleeding was noted.  Furthermore, beginning in October 2014, the Veteran has been treated for additional left foot hyperkeratosis manifestations of preulcerative lesions and recurring plantar ulcerations.  As noted by the July 2015 VA examiner, the Veteran's hyperkeratosis symptomatology resulted in pain on weightbearing and non-weightbearing, swelling, disturbance of locomotion, interference with standing, and lack of endurance; the examiner opined that the severity of right foot condition was "moderately severe," and of the left foot condition was "severe." 

Given the above, the Board finds that, as of June 4, 2014, the Veteran's right foot hyperkeratosis has approximated "moderately severe" foot injury, and that his left foot hyperkeratosis has approximated "severe" foot injury.  Thus, as of that date, a 20 percent rating for his right foot hyperkeratosis, and a 30 percent rating for his left foot hyperkeratosis, are warranted under DC 5284.

The Board notes the Veteran's representative's argument in a December 2015 written brief that the Veteran's disability warrants a 60 percent rating under DC 7824, as it "involves cutaneous and musculoskeletal involvement of the feet and requires the constant or near-constant use of medications for wound control."  However, the involvement of the Veteran's hyperkeratosis disability has never been noted to be generalized, but, rather, has consistently been noted to be localized to the plantar foot area, and has been specifically noted not have been productive of systemic manifestations such as such as fever, weight loss, or hypoproteinemia.  Also, as discussed above, the Veteran's medications have never involved any more than topical therapy, and have never involved any systemic medication such as immunosuppressive retinoids.  Thus, no higher rating for either foot, for any period, is warranted under DC 7824.  The Board has also considered other Diagnostic Codes to rate the Veteran's hyperkeratosis disabilities of the feet, but no other Code that would provide any higher rating is applicable in this case.

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board recognizes and has considered the Veteran's difficulties and functional impairment caused by his right and left foot hyperkeratosis, both prior to and beginning June 4, 2014, including their combined effect, such as his foot pain, difficulty standing and walking, ulcerations, and continuous required treatment.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, such symptoms and impairment are adequately contemplated in the applicable criteria for each rating assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Neither of the Veteran's disabilities has at any point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings. 

Finally, while the Veteran has not been working during the period on appeal, there has been no assertion or evidence that he is unemployable due to his service-connected disability.  In this regard, during his September 2014 Board hearing, the Veteran testified that one of the reasons that his feet began hurting more later in life, after he retired, was that when working he "had a job where [he] could sit a lot of time so it didn't bother [him]."  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, separate initial ratings of 10 percent, but no greater, for right and left foot hyperkeratosis are warranted prior to June 4, 2014.  Also, beginning June 4, 2014, a rating of 20 percent, but no greater, for right foot hyperkeratosis is warranted; and a separate rating of 30 percent, but no greater, for left foot hyperkeratosis is warranted.  There is no basis for any further staged rating of either disability.  As the preponderance of the evidence is against any higher rating than those assigned, the benefit-of-the doubt doctrine is not applicable to that extent.  



ORDER

An initial rating of 10 percent, but no greater, prior to June 4, 2014, for right foot hyperkeratosis is granted, subject to the laws and regulations controlling the award of monetary benefits.

An initial rating of 10 percent, but no greater, prior to June 4, 2014, for left foot hyperkeratosis is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating of 20 percent, but no greater, beginning June 4, 2014, for right foot hyperkeratosis is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating of 30 percent, but no greater, beginning June 4, 2014, for left foot hyperkeratosis is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


